Citation Nr: 0501080	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to service connection for atrial fibrillation, 
claimed as a residual of rheumatic fever.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1955 to 
September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran did not manifest atrial fibrillation in 
service or for many years thereafter.  

2.  The currently demonstrated atrial fibrillation is not 
shown to be due to a claimed episode of rheumatic fever or 
other event in service.  



CONCLUSION OF LAW

The veteran's disability manifested by atrial fibrillation is 
not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that he has elected to forego a hearing.  

Further, by a March 2001 letter, the May 2003 Statement of 
the Case, and the September 2003 and February 2004 
Supplemental Statements of the Case, the veteran and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised, via 
the March 2001 letter and May 2003 Statement of the Case, 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

A medical document shows that, in October 1955, during 
service, the veteran is shown to have been treated for 
pneumonia.  The etiology was unknown.  There are no other 
service medical records available for review.  

In January 1999, a private physician indicated that the 
veteran suffered from hypertension and atrial fibrillation 
with sick sinus syndrome, severe bradycardia, and probable 
sleep apnea.  

That month the veteran was hospitalized.  On discharge, 
atrial fibrillation was diagnosed as was severe left 
ventricular dysfunction of unknown etiology, hypertension, 
sleep apnea, and bradyarrhythmias during sleep secondary to 
sleep apnea.  

By April 2000 rating decision, the RO denied the veteran's 
claim of service connection for atrial fibrillation allegedly 
caused by rheumatic fever.  The RO again denied service 
connection for the claimed disability by June 2000 rating 
decision.  

Finally, the RO denied service connection for atrial 
fibrillation claimed as due to rheumatic fever by February 
2002 rating decision.  

In a May 2003 written statement, the veteran asserted that he 
was treated for rheumatic fever in Fort Knox in March or 
April 1956.  

An undated letter likely received in the fall of 2003 from 
the veteran's brother indicated that the family was informed 
in February, March or April 1956 that the veteran was 
receiving treatment for rheumatic fever.  

On January 2004 VA medical examination, the veteran reported 
having had a history of rheumatic fever in the early spring 
of 1956.  In 1998, according to the veteran, he was diagnosed 
with pneumonia, at which time he was found to have atrial 
fibrillation.  

The VA examiner noted that private medical records reflected 
that the veteran did not suffer from valvular heart disease.  
The examiner also noted his long history of hypertension.  

The VA examiner diagnosed a history of rheumatic fever by 
history and a history of atrial fibrillation with dilated 
cardiomyopathy with ejection fraction of 30 percent most 
likely due to prolonged hypertension.  

The VA examiner indicated that the veteran had had no 
recurrences of rheumatic fever or pericarditis.  The examiner 
explained that rheumatic fever was responsible for valvular 
heart disease involving either the mitral or the aortic 
valves.  

According to the VA examiner, there was no correlation 
between atrial fibrillation and rheumatic fever unless there 
is a documented history of recurrent pericarditis and/or 
rheumatic fever.  

The examiner further noted that, unless an echocardiogram 
showed valvular heart disease, the veteran's current atrial 
fibrillation and cardiomyopathy were not due to any rheumatic 
fever in 1956.  On review of an ensuing echocardiogram, the 
examiner noted mild mitral regurgitation, not likely do to 
rheumatic fever.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran asserts that he suffered from rheumatic fever in 
1956 during service; however, there is no competent evidence 
of record to support his assertions that such an illness in 
service had caused his currently claimed atrial fibrillation.  

Indeed, on January 2004 VA medical examination, the VA 
examiner concluded that the veteran's atrial fibrillation was 
likely caused by a long history of hypertension.  In the 
report, moreover, the examiner explained that the lack of 
recurrences of rheumatic fever or pericarditis militated 
against a finding that in-service rheumatic fever caused the 
claimed atrial fibrillation.  

As well, the examiner indicated that rheumatic fever was 
responsible for valvular heart disease involving either the 
mitral or the aortic valves.  The foregoing conditions had 
not been found.  

Because there is no established nexus between the claimed 
episode of rheumatic fever in service and any current atrial 
fibrillation, service connection cannot be granted.  
38 C.F.R. § 3.303.  

The Board recognizes that the veteran believes that rheumatic 
fever caused his atrial fibrillation.  The veteran, however, 
is not competent to provide medical opinions upon which the 
Board may rely.  Espiritu, supra.  

As discussed, there are few service medical records available 
for review.  Normally, the Board would be required to remand 
this case to the RO for an additional search for the records.  
38 U.S.C.A. § 5103A.  

The Board, however, is not required to provide such 
assistance when there is no reasonable possibility that such 
assistance would aid the veteran in establishing his claim.  
Id.; Sabonis, supra; Soyini, supra.  

Thus, given the medical evidence of record showing that the 
claimed rheumatic fever did not cause atrial fibrillation.  
As such, records verifying a bout of rheumatic fever in 
service would not serve to bolster the claim and, therefore, 
need not be obtained.  

This is not a case where the evidence is in relative 
equipoise in which case the veteran would prevail.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Rather, the preponderance of the evidence weighs against the 
veteran's claim.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Ortiz, 274 F.3d at 1365.  



ORDER

Service connection for atrial fibrillation is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


